          Case 2:17-cv-01394-SAB Document 160 Filed 07/27/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
 8
 9 USI INSURANCE SERVICES
10 NATIONAL, INC., formerly known as            NO. 2:17-cv-01394-SAB
11 WELLS FARGO INSURANCE
12 SERVICES USA, INC.,                          SECOND AMENDED JURY
13         Plaintiff,                           TRIAL SCHEDULING ORDER
14 v.
15 STANLEY OGDEN, an individual;                JURY TRIAL SCHEDULED FOR
16 MARCIA OGDEN, an individual;                 JUNE 14, 2022
17 ELENOR O’KEEFE, an individual;
18 LEWIS DORRINGTON, an individual;
19 JOHN HASKELL, JR., an individual;
20 MARY MARK, an individual; CORY
21 ANDERSON, an individual; and ABD
22 INSURANCE AND FINANCIAL
23 SERVICES, INC., a Delaware corporation,
24               Defendants.
25
26       A telephonic scheduling conference was held in this matter on July 8, 2021.
27 Thomas P. Holt and Megan Crowhurst appeared on behalf of Plaintiff, and Justo
28 Gonzalez, Lance Pelletier, and Aviva Kamm, appeared on behalf of Defendants. At

     SECOND AMENDED JURY TRIAL SCHEDULING ORDER ~ 1
           Case 2:17-cv-01394-SAB Document 160 Filed 07/27/21 Page 2 of 3



 1 the hearing, the Court indicated that, due to courtroom unavailability caused by the
 2 COVID-19 pandemic, it was necessary to move the August 2021 trial date. The
 3 Court also struck all pending deadlines. The parties agreed to provide unavailable
 4 trial dates. Based on the Court’s and counsel’s availability, the trial date is moved
 5 to June 14, 2022.
 6        Accordingly, IT IS ORDERED:
 7        1. The Court’s Amended Jury Trial Scheduling Order, ECF No. 152, is
 8           amended, as follows:
 9                                   TRIAL DATES
10 1. Jury Trial. The jury trial set for August 23, 2021, is continued to June 14,
11 2022, at 9:00 a.m. in SEATTLE, Washington. Counsel estimates a trial length of
12 five days.
13 2. Pretrial Conference. An in person pretrial conference will be held on June 6,
14 2022, at 9:00 a.m., in Seattle, Washington.
15                                          ***
16 3. Motions in Limine.
17        A. Motions in Limine: shall be filed and served on or before May 3, 2022.
18        B. Responses: shall be filed and served on or before May 10, 2022.
19        C. Replies: shall be filed and served on or before May 17, 2022.
20                      TRIAL PREPARATION DEADLINES
21 4. Exhibit and Witness Lists.
22        A. Exhibit Lists and Witness Lists: shall be filed and served and exhibits
23 made available for inspection (or copies provided), on or before May 10, 2022.
24        D. Objections: Objections to the opposing party’s witness list or exhibit list
25 and any accompanying briefs shall be filed and served on or before May 17, 2022.
26        E. Responses: Responses, if any, to objections shall be filed and served on or
27 before May 24, 2022.
28 //

     SECOND AMENDED JURY TRIAL SCHEDULING ORDER ~ 2
           Case 2:17-cv-01394-SAB Document 160 Filed 07/27/21 Page 3 of 3



 1 5. Pretrial Exhibit Stipulation.
 2        B. Deadline: The pretrial exhibit stipulation shall be filed on May 24, 2022.
 3 6. Designation of Testimony.
 4        The parties shall notify the Court on or before April 29, 2022 whether
 5 deposition testimony will be used at trial. The Court will then schedule a hearing to
 6 review all designated testimony and objections so that a final edited version of the
 7 deposition testimony can be prepared for trial.
 8 7. Pretrial Order.
 9        A. Deadline: A joint Pretrial Order, prepared in accordance with the format
10 provided in Local Rule 16.1(b), shall be filed on or before May 24, 2022 and a
11 copy e-mailed in Word format to the Court at bastianorders@waed.uscourts.gov.
12 8. Trial Briefs and Proposed Voir Dire. Trial briefs and voir dire shall be filed by
13 May 20, 2022.
14 9. Jury Instructions. No later than May 20, 2022, the parties shall file jointly
15 proposed jury instructions.
16        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
17 this Order and to provide copies to counsel.
18        DATED this 27th day of July 2021.
19
20
21
22                         _____________________________
23                                Stanley A. Bastian
                                  U.S. District Judge
24
25
26
27
28

     SECOND AMENDED JURY TRIAL SCHEDULING ORDER ~ 3
